Allowable Subject Matter
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-9, 12-17, 19 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method, system, and medium for facilitating shared virtual reality space comprising a plurality of virtual reality objects comprising edges and nodes in which messages between virtual reality object nodes coupled via edges are generated and received and in which one or more edges which couple to respective node port of a first virtual reality object can be connected and disconnected dynamically by a running program.  
The prior art of record teaches various aspects of the claimed limitations as discussed in previous Office actions.  However, the prior art of record neither anticipates nor renders obvious a device comprising “receiving, by a running program which is one of a plurality of running programs maintaining the shared virtual reality space, a first message associated with a first virtual reality object of a plurality of virtual reality objects which comprise edges and nodes, wherein an edge is an object with a sender port and a receiver port, wherein the first message includes a first address for the first virtual reality object and indicates a first action to be performed on the first virtual reality object, wherein the first address for the first virtual reality object includes: a first identifier for an engine associated with a simulator in which the first virtual reality object is contained; and a second identifier for an instance of the first virtual reality object associated with the engine, wherein the first virtual reality object is a node with one or more node ports, 
With the configuration as prescribed above, the present invention as claimed facilitates dynamic runtime configuration of and communication between virtual objects in a shared virtual reality space.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
11/16/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174